               UNITED STATES DISTRICT COURT
                 DISTRICT OF CONNECTICUT
MICHAEL PICARD,                 3:16cv1564(WWE)
    Plaintiff,

v.

PATRICK TORNEO, JOHN
JACOBI, JOHN BARONE,
    Defendants.

             MEMORANDUM OF DECISION ON MOTION FOR
                      RECONSIDERATION

      In this action, plaintiff Michael Picard alleges that defendants Patrick

Torneo, John Jacobi, and John Barone, who are all employed by the

Connecticut state police, violated his First and Fourth Amendment rights

pursuant to 42 U.S.C. § 1983. This Court granted summary judgment in

defendants’ favor on plaintiff’s claim of violation of his First Amendment

right to receive and memorialize information (count one); denied summary

judgment on his claim of a Fourth Amendment violation of his right against

warrantless seizure of property (count two); and denied summary judgment

on his claim of retaliation based on his exercise of his First Amendment

right to protest (count three). 1



1The Court found no clearly established First Amendment right to record
police activity.
                                       1
         Defendants move for reconsideration as to count three. For the

following reasons, plaintiff’s motion will be granted. Upon review, the

Court finds that defendants are entitled to summary judgment on count

three.

                                  DISCUSSION

         A motion for reconsideration "generally will be denied unless the

moving party can point to controlling decisions or data . . . that might

reasonably be expected to alter the conclusion reached by the court."

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). "The major

grounds justifying reconsideration are 'an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.'" Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd.,

956 F.2d 1245, 1255 (2d Cir. 1992).

         Qualified immunity shields government officials performing

discretionary functions from liability to the extent that their "conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person would have known." Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982). The doctrine protects public officials from the risk of

potentially ruinous monetary liability that would deter qualified people from

                                        2
public service, and it safeguards the public interest in having government

employees act with independence and without fear of consequences. Eng

v. Coughlin, 858 F. 2d 889, 895 (2d Cir. 1988).

      A party is entitled to summary judgment based on qualified immunity

if the court finds that the rights of the plaintiff were not clearly established or

that no reasonable jury could conclude that it was objectively unreasonable

for the defendant to believe that he was not clearly violating an established

federal right. Lee v. Sandberg, 136 F.3d 94, 102 (2d Cir. 1996).

      In the first stage of the qualified immunity analysis, the court must

consider whether the facts, taken in a light most favorable to the plaintiff,

could show a constitutional violation. Cowan v. Breen, 352 F.3d 756, 761

(2d Cir. 2003). If so, the court must determine whether the right in

question was clearly established at the time the violation occurred.

Saucier v. Katz , 533 U.S. 194, 201 (2001).

      In determining whether a right is clearly established, the court

considers whether it would be clear to a reasonable officer that his conduct

was unlawful in the situation he confronted. Poe v. Leonard, 282 F.3d

123, 132 (2d Cir. 2002). To determine whether a particular right was

clearly established at the time defendants acted, the court should consider:

                                        3
(1) whether the right in question was defined with “reasonable specificity”;

(2) whether the decisional law of the Supreme Court and the applicable

circuit court support the existence of the right in question; and (3) whether

under preexisting law a reasonable defendant official would have

understood that his or her acts were unlawful. Jermosen v. Smith, 945

F.2d 547, 550 (2d Cir. 1991). “When neither the Supreme Court nor this

court has recognized a right, the law of our sister circuits and the holdings

of district courts cannot act to render that right clearly established within the

Second Circuit.” Pabon v. Wright, 459 F.3d 241, 255 (2d Cir. 2006).

      Thus, a qualified immunity defense is established where: "(a) the

defendant’s action did not violate clearly established law, or (b) it was

objectively reasonable for the defendant to believe that his action did not

violate such law." Tierney v. Davidson, 133 F.3d 189, 196 (2d Cir. 1998).

The doctrine of qualified immunity recognizes that "reasonable mistakes

can be made as to the legal constraints on particular police conduct."

Saucier, 533 U.S. at 205. However, qualified immunity applies if the

officer’s mistake as to what the law requires is reasonable. Id.      Qualified

immunity does not apply if, on an objective basis, it is obvious that no

reasonably competent officer would have taken the actions of the alleged

                                       4
violation. Malley, 475 U.S. at 341. Summary judgment is appropriate

when a trier of fact would find that reasonable officers could disagree.

Lennon v. Miller, 66 F.3d 416, 421 (2d Cir. 1995).

      Plaintiff alleges that defendants charged him with the infractions to

retaliate against him for his protected activities of protesting. Defendants

argue that summary judgment must enter on plaintiff’s retaliation claims

because the defendants acted with probable cause; no evidence indicates

that defendants’ actions were motivated or substantially caused by

plaintiff’s exercise of his First Amendment rights; and defendants’ actions

did not chill plaintiff’s First Amendment rights.

      To state his First Amendment retaliation claim, plaintiff must show

that: (1) he has a right protected by the First Amendment; (2) defendants’

actions were motivated or substantially caused by plaintiff’s exercise of that

right; and (3) defendants’ actions effectively chilled the exercise of his First

Amendment rights. Curley v. Village of Suffern, 268 F.3d 65, 76 (2d Cir.

2001). “Chilled speech is not necessary if plaintiff can establish that he

suffered some other concrete harm.” Dorsett v. County of Nassau, 732

F.3d 157, 160 (2d Cir. 2013).

      In a recent decision, the United States Supreme Court held that a

                                        5
“plaintiff pressing a retaliatory arrest claim must plead and prove the

absence of probable cause for the arrest.” Nieves v. Bartlett, 139 S. Ct.

1715, 1724 (May 28, 2019). In reviewing a challenged arrest, the Court

should determine “whether the circumstances, viewed objectively, justify

[the challenged] action,” and if so justified, the Court should conclude that

the challenged action “was reasonable whatever the subjective intent

motivating the relevant officials.” Id. at 1725. The Court elaborated that

“probable cause speaks to objective reasonableness of an arrest,” and “its

absence will—as in retaliatory prosecution cases—generally provide

weighty evidence that the officer’s animus caused the arrest, where the

presence of probable cause will suggest the opposite.” Id. at 1724. The

Court qualified that the “no-probable-cause requirement should not apply

when a plaintiff presents objective evidence that he was arrested when

otherwise similarly situated individuals not engaged in the same sort of

protected speech had not been.” Id. at 1727.

      Generally, probable cause to arrest exists when the officer has

“knowledge or reasonably trustworthy information of facts and

circumstances that are sufficient to warrant a person of reasonable caution

in the belief that the person to be arrested has committed or is committing a

                                       6
crime.” Weyant v. Okst, 101 F.3d 845, 851 (2d Cir. 1996). Probable

cause is a “fluid concept—turning on the assessment of probabilities in

particular factual context…[;]” it is evaluated according to the totality of the

circumstances. Illinois v. Gates, 462 U.S. 213, 232-33 (1983); Jenkins v.

City of New York, 478 F.3d 76, 90 (2d Cir. 2007). “A tip from an

anonymous informant—“though it will seldom demonstrate basis of

knowledge and the veracity of an anonymous informant is largely

unknowable—can form the basis of reasonable suspicion

or probable cause if it is sufficiently corroborated.” Roberts v. Azize, 767

Fed. Appx. 196 (2d Cir. April 25, 2019). The probable cause

determination is objective; it should be made without regard to the officer’s

subjective motives or belief as to the existence of probable cause. Barnett

v. City of Yonkers, 2018 WL 469026, at *7 (S.D.N.Y. Sept. 28, 2019).

      In this instance, defendants could observe that plaintiff had a firearm

in plain view while standing in a congested area at the bottom of an on-

ramp I-84. Defendants maintain that they had probable cause to charge

him with disorderly conduct in violation of Connecticut General Statutes §




                                        7
53a-182, 2 or causing a public disturbance in violation of Connecticut

General Statutes § 53a-181a. 3 Defendants assert that their observation of

plaintiff standing on the on-ramp triangle provided them with probable

cause to believe that plaintiff had recklessly crossed a busy four-lane road

or the highway on-ramp to access the triangular island, thereby

disregarding “his own safety or the safety of any person in the manner of

his use of any street or highway” in violation of Connecticut General

Statutes § 53-182, which provides:



2
  “A person is guilty of disorderly conduct when, with intent to cause
inconvenience, annoyance or alarm, or recklessly creating a risk thereof,
such person: (1) Engages in fighting or in violent, tumultuous or threatening
behavior; or (2) by offensive or disorderly conduct, annoys or interferes
with another person; or (3) makes unreasonable noise; or (4) without lawful
authority, disturbs any lawful assembly or meeting of persons; or (5)
obstructs vehicular or pedestrian traffic; or (6) congregates with other
persons in a public place and refuses to comply with a reasonable official
request or order to disperse; or (7) commits simple trespass, as provided in
section 53a-110a, and observes, in other than a casual or cursory manner,
another person (A) without the knowledge or consent of such other person,
(B) while such other person is inside a dwelling, as defined in section 53a-
100, and not in plain view, and (C) under circumstances where such other
person has a reasonable expectation of privacy.”

3 A person is guilty of creating a public disturbance when, with intent to
cause inconvenience, annoyance or alarm, or recklessly creating a risk
thereof, he (1) engages in fighting or in violent, tumultuous or threatening
behavior; or (2) annoys or interferes with another person by offensive
conduct; or (3) makes unreasonable noise.
                                      8
      Any pedestrian who uses any street or highway negligently or
      recklessly or fails to obey the signal of any traffic officer, pedestrian
      control, sign, signal, marking or device or recklessly disregards his
      own safety or the safety of any person by the manner of his use of
      any street or highway shall be deemed to have committed an
      infraction and be fined not less than thirty-five dollars nor more than
      fifty dollars.

      Upon review, the Court finds that summary judgment should enter in

defendants’ favor on the retaliation claim in count three. It is undisputed

that plaintiffs’ standing position indicated that he had crossed a busy four-

lane road or I-84, and that he was in an area where he could easily be hit

by on-coming traffic, thereby potentially creating a risk to himself and other

motorists. Accordingly, defendants had at least arguable probable cause

to charge plaintiff with reckless use of a highway and creating a public

disturbance. Plaintiff has not made a showing of “objective evidence that

he was arrested when otherwise similarly situated individuals not engaged

in the same sort of protected speech had not been.” See Nieves, 139

S.Ct. at 1727.

      Alternatively, the Court finds that qualified immunity applies because

the undisputed facts demonstrate that reasonable officers could disagree

about whether it was objectively reasonable for defendants to believe that




                                       9
charging plaintiff with the infractions did not violate such law. Lennon, 66

F.3d at 421.

                               CONCLUSION

     For the foregoing reasons, defendants’ motion for reconsideration

(doc. 97) is GRANTED as to count three.          Defendants are entitled to

summary judgment on count three.

     Dated this 4th day of October, 2019 at Bridgeport, Connecticut.


                       /s/Warren W. Eginton__________
                       WARREN W. EGINTON
                       SENIOR U.S. DISTRICT JUDGE




                                     10
